t c memo united_states tax_court estate of arthur g scanlan deceased ruth b scanlan administratrix petitioner v commissioner of internal revenue respondent docket no filed date p moves for reconsideration arguing that the court erred because we concluded that the subject shares were marketable failed to account properly for minority and marketability discounts and did not apply the standards set forth in mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir to determine the marketability discount held p's motion for reconsideration will be denied robert r casey for petitioner linda k west for respondent estate of scanlan v commissioner tcmemo_1996_331 supplemental memorandum opinion laro judge estate of arthur g scanlan deceased ruth b scanlan administratrix moves the court to reconsider our memorandum opinion tcmemo_1996_331 see rule in our memorandum opinion the facts and holding of which are incorporated herein by this reference we found and held that the per share value of the decedent’s stock was dollar_figure885 on the date of his death and the date of a prior gift petitioner had argued that the per share values were dollar_figure at death and dollar_figure on the date of the gift respondent had determined that the per share values were dollar_figure on both dates petitioner alleges in its motion and accompanying memorandum of law that the court erred because we concluded that the subject shares were marketable failed to account properly for minority and marketability discounts and did not apply the standards set forth in mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir to determine the rule references are to the tax_court rules_of_practice and procedure marketability discount respondent has filed an objection to petitioner's motion reconsideration under rule serves the limited purpose of correcting substantial errors of fact or law and allows for the introduction of newly discovered evidence that the moving party in the exercise of due diligence could not have introduced before the filing of an opinion see estate of trenchard v commissioner tcmemo_1995_232 see also 68_f3d_868 5th cir affg per curiam tcmemo_1993_634 the granting of a motion for reconsideration rests within the discretion of the court and we usually do not exercise our discretion absent a showing of unusual circumstances or substantial error 79_tc_1054 affd 755_f2d_790 11th cir see also westbrook v commissioner supra pincite estate of trenchard v commissioner supra generally the court will not grant a motion for reconsideration to resolve issues that could have been raised or to hear arguments that could have been made before the filing of in mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir the court was asked to determine the marketability discount that applied to the freely-traded value of certain stock in arriving at the amount of this discount we set forth and evaluated numerous factors which affect marketability we concluded that the marketability discount was no greater than the percent allowed by respondent id contrary to petitioner's belief we did not determine that the marketability discount equaled percent an opinion reconsideration is not the appropriate forum for rehashing previously rejected arguments or tendering new legal theories to reach the end desired by the moving party the court tries all issues raised in a case in one proceeding to promote orderly litigation and to further judicial economy by discouraging piecemeal and protracted litigation cwt farms inc v commissioner supra pincite 67_tc_643 see also estate of trenchard v commissioner supra petitioner's motion and memorandum do not list or otherwise show any unusual circumstance or substantial error with respect to our memorandum opinion thus petitioner is not within the general rules for reconsideration of an opinion petitioner has also not persuaded us that this case requires us to depart from these general rules in its trial brief petitioner primarily argued that the court should accept the values set forth by its expert mr chaffe petitioner also argued that the mandelbaum factors confirmed that the 35-percent marketability discount used by mr chaffe in ascertaining his value was not excessive for the reasons stated in estate of trenchard v commissioner tcmemo_1995_121 we disagreed with all of petitioner's arguments petitioner now asks us to reconsider our memorandum opinion in estate of scanlan v commissioner tcmemo_1996_331 and rewrite it to conform to mr chaffe's conclusion on value we decline to do so petitioner has not presented any persuasive reason why we should reconsider or change our memorandum opinion to the extent that petitioner wanted either to strengthen its argument or to otherwise expand on it it should have done so before we released our memorandum opinion petitioner also chose not to present additional evidence at trial to support the result that it desired instead it decided to rest its case primarily on the opinion of mr chaffe we disagreed with mr chaffe and we found both his testimony and his report to be of no value rather than holding for respondent on the grounds that petitioner failed to meet its burden_of_proof see rule welch v helvering 290_us_115 we determined values for the subject shares based on the limited record it was because of the sparse record that we were unable to apply the mandelbaum factors to determine the marketability discount instead as stated in our memorandum opinion we determined the relevant values which took into account a marketability and minority discount as well as the change_in_circumstances from the date of the redemption agreement to the date of the decedent’s death in light of the imperfect record at trial respondent did not call any witnesses and she did not introduce any exhibits other than the exhibits to which the parties stipulated before trial in contrast to the instant record the record in mandelbaum was replete with charts graphs factual data testimony and expert opinion mandelbaum v commissioner supra guided by our common sense knowledge and experience petitioner's frustration with our memorandum opinion is best attributed to its inability to build a better record from which we could have made a more precise determination petitioner chose to rely mainly on mr chaffe to reach the end that it desired and we found mr chaffe's expertise to be of no important value accordingly we decline to reconsider our memorandum opinion to reflect the foregoing an appropriate order will be issued denying petitioner's motion we also note that petitioner has never persuaded us that the shares were not marketable even assuming arguendo that the shares were not readily marketable a fact that we were unable to find we had trouble concluding on the instant record that the shares were not marketable at all the marketability discount that we factored into the dollar_figure885 value set forth in our memorandum opinion pincite takes into account the absence of a recognized market for the subject stock as well as the fact that a buyer may have to incur a subsequent expense to register the stock for public sale see mandelbaum v commissioner supra estate of trenchard v commissioner tcmemo_1995_121
